Citation Nr: 1723838	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  07-04 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1998 to September 2001 and February 2003 to January 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the RO in Houston, Texas.    

This claim was brought before the Board in January 2011 and was remanded for further development. 


FINDING OF FACT

The probative evidence of record does not show that the hypertension is a result of active military service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A §§ 1110, 1101, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.12, 3.102, 3.104, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed.  Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the record must show competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

In addition to the requirements above, service connection may also be established with certain chronic diseases, including hypertension, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90mm. or greater and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm and confirmed by readings taken two or more times on at least three days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2016).

When considering such a claim for service connection, the Board must consider on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  The mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The probative value attributed to a medical opinion issued by either VA or private treatment providers to support service connection depends on factors such as thoroughness, degree of detail, and whether there was a complete review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board must consider whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in supporting objective clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejects medical opinions that do not indicate whether the physicians actually examined the veteran, do not provide the extent of the examination, and do not provide supporting clinical data).  The Court has held that a bare conclusion, even when reached by a health care professional, is not probative without an accurate factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Factual Analysis

The Veteran contends that his hypertension is related to his active service. 

As an initial matter, the Board notes that the Veteran has been diagnosed with hypertension.  However, there is no evidence that the current diagnosis was provided during or within one year of being discharged.  

The Veteran's service treatment records (STRs) are void of any diagnosis of hypertension.  The Veteran's STRs show some elevated blood pressure readings, to include 140/79 in January 1997, 150/74 in July 1997, 160/86 in June 1998, 152/82 in June 2000, 144/74 in July 2000, 146/76 and 152/72 in January 2001, 166/76 in April 2001, and 156/77 in May 2001.  However, none showed a diastolic reading of 90mm.  While there were two systolic blood pressure readings of 160 mm or more, the overall systolic blood pressure readings in service were not predominantly 160mm or more, as required by VA.  Further, there was no diagnosis or mention of hypertension at discharge. 

Additionally, the Veteran's records do not show elevated diastolic blood pressure reaching 90mm or more until a July 2005 VA examination.  However, these readings occurred over a year from being discharged, were not taken two times over three days, and there was still no diagnosis of hypertension at this time.  The Veteran was advised to check back with his primary care physician for further evaluation and to retake the blood pressure readings.   

The Veteran did not receive an actual hypertension diagnosis until June 2009.  During this examination, the Veteran was diagnosed with hypertension.  Therefore, because this diagnosis was not until five years after the Veteran was discharged, the Veteran's hypertension is not presumed to have been incurred in-service under 38 C.F.R. §§ 3.307, 3.309(a).

The Board acknowledges that the Veteran has claimed that he was diagnosed with hypertension in 2004; however, the available medical records dated in 2004 do not show a diagnosis of hypertension, nor has the Veteran provided any additional records that reflect this diagnosis in 2004. 

Next, the Board will determine whether the Veteran can be awarded service connection under the traditional service connection criteria.  The Board again notes that the Veteran has been diagnosed with hypertension.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service, and, if so, evidence of a nexus between the claimed in-service disease or injury and the present disability.  Id.   

There is no evidence of an event, injury, or disease in service related to the Veteran's hypertension.  As discussed above, the Veteran's STRs show slightly elevated blood pressure readings of 140/79 in January 1997, 150/74 in July 1997, 160/86 in June 1998, 152/82 in June 2000, 144/74 in July 2000, 146/76 and 152/72 in January 2001, 166/76 in April 2001, and 156/77 in May 2001.  However, no diagnosis of hypertension was given.  Further, none of the readings showed a diastolic blood pressure reading of 90mm or more, as required by VA.  Moreover, while there were two systolic blood pressure readings of 160 mm or more, the overall systolic blood pressure readings in service were not predominantly 160mm or more, as required by VA. 

Regarding any potential nexus of the Veteran's hypertension to his active service, the Board finds the April 2012 VA medical examination and addendum opinion to be of significant probative value.  The Board notes that the probative value of medical opinion evidence is based on the medical experts' personal examination of the patient, their knowledge, and skill in analyzing the data, and their medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Here, the reviewing physician's opinions were based on review of the Veteran's lay contentions, his reported medical history, and review of the medical evidence of record.  Further, a complete and thorough rationale was provided for the opinion rendered.  The physician opined that the Veteran's hypertension was primary essential hypertension and there was no evidence that suggests a secondary cause of his hypertension. 

The physician then concluded that the Veteran's hypertension was less likely as not related to active service or any incident of service, to include the multiple elevated systolic blood pressure readings found in the Veteran's service treatment records because there was insufficient objective evidence to relate the Veteran's hypertension to service.  He further explained that the blood pressure readings where the systolic blood pressure readings were mildly elevated were not sufficient to establish a diagnosis of hypertension for VA purposes.  The reviewing physician's conclusions are fully explained and consistent with the evidence of record.

The Board also acknowledges the Veteran's assertions that he has had hypertension since service.  The Board recognizes that laypersons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, although the Veteran is competent to report his symptoms, any opinion regarding whether the Veteran has a diagnosis of hypertension for VA purposes or whether any disability is related to his military service, requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).

In light of the foregoing, the Board concludes that the preponderance of evidence is against the claim and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Accordingly, service connection is not warranted for hypertension.  Therefore, the appeal must be denied. 


ORDER

Entitlement to service connection for hypertension is denied. 



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


